Citation Nr: 1819661	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  08-22 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an effective date earlier than December 26, 2012 for the grant of service connection for ischemic heart disease (IHD) with coronary artery disease (CAD).

2.  Entitlement to an effective date earlier than December 26, 2012 for the grant of special monthly compensation (SMC) based on being housebound.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney




ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1965 to July 1967.  The Veteran died in September 2015.  The appellant filed this case as the surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2014 and April 2017 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lakewood, Colorado.  During the course of the appeal, the claims file was transferred to the RO in Denver, Colorado.

In December 2015, the appellant was deemed to be a valid substitute claimant for the purposes of processing the Veteran's appeal to completion.

In March 2017, the Board, in part, denied the issue of entitlement to an effective date earlier than December 26, 2012 for the grant of service connection for IHD with CAD.  The appellant appealed the March 2017 Board decision for this issue only to the United States Court of Appeals for Veterans Claims (Court).  Counsel for the appellant and the Secretary of VA (the parties) filed a Joint Motion for Partial Remand (JMR).  An Order of the Court dated October 10, 2017 granted the motion and remanded this issue to the Board.  The case has been returned to the Board for appellate review.




FINDINGS OF FACT

1.  The Veteran was a "Nehmer class member" as he served in Vietnam and was diagnosed with IHD.

2.  VA did not deny compensation for any heart disorder, to include IHD or CAD, prior to the December 2014 VA rating decision on appeal which granted service connection for IHD with CAD on the merits.

3.  The date of receipt for the claim of entitlement to service connection for IHD was received on December 26, 2013 and not within one year of the Veteran's separation from active service.

4.  The earliest date entitlement could have arisen for the claim of entitlement to service connection for IHD was in November 1991.

5.  Within one year prior to December 26, 2012, no service-connected disability was rated at 100 percent disabling.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date earlier than December 26, 2012 for the grant of service connection for IHD with CAD have not been met.  38 U.S.C. §§ 5101, 5110, 7104(c) (2012); 38 C.F.R. §§ 3.1, 19.5, 3.114, 3.151(a), 3.155(a), 3.156, 3.157, 3.307, 3.309, 3.400(b)(2)(ii), 3.816(c)(2) (2017).

2.  The criteria for entitlement to an effective date earlier than December 26, 2012 for the grant of SMC based on being housebound have not been met.  38 U.S.C. §§ 1114, 5101, 5110 (2012); 38 C.F.R. §§ 3.1, 3.151, 3.155(a), 3.157, 3.350, 3.400 (2017). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the appellant nor her representative have raised any issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  In fact, the appellant's representative waived any notice issues in a January 2018 written brief.

Earlier Effective Date

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.

VA must look to all communications from a veteran which may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  VA has a duty to fully and sympathetically develop the veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  Harris v. Shinseki, 704 F.3d 946, 948-49 (Fed. Cir. 2013); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  The Board is required to adjudicate all issues reasonably raised by a liberal reading of the appeal, including all documents and oral testimony in the record prior to the Board's decision.  Brannon v. West, 12 Vet. App. 32 (1998); Solomon v. Brown, 6 Vet. App. 396 (1994).  But in determining whether an informal claim has been made, VA is not required to read the minds of the Veteran or his representative.  Cintron v. West, 13 Vet. App. 251, 259 (1999). 

Prior to March 24, 2015, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be pain or furnished to any individual under the laws administered by the Secretary.  38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  Again, VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  But VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon, 12 Vet. App.at 35. 

The essential elements for any claim, whether formal or informal, are: (1) an intent to apply for benefits; (2) an identification of the benefits sought; and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006).

In some cases, once a formal claim for compensation has been allowed, receipt of one of the following will be accepted as an informal claim for increased benefits or an informal claim to reopen: VA or uniformed services examination or hospitalization report; evidence within the competency of a private physician or layman that shows the reasonable probability of entitlement to benefits; or examination reports, clinical records, and transcripts of records by state, county, municipal, recognized private institutions, or other Government hospitals.  See 38 C.F.R. § 3.157(b).  A report of examination implies that the medical record describes the results of a specific, particular examination.  Massie v. Shinseki, 25 Vet. App. 123 (2011) (noting that a letter from a VA physician generated for a pending Social Security claim was not a report of examination).

IHD with CAD

The appellant contends entitlement to an effective date earlier than December 26, 2012 for the grant of service connection for IHD with CAD.

In a VA Form 21-4138, the Veteran requested service connection for IHD based on his service in Vietnam in 1967.  The Board notes that while that form was dated by the Veteran on December 17, 2013, it was received by VA on December 26, 2013.  VA regulations define the date of receipt as the date that a claim is received by VA.  38 C.F.R § 3.1(r).  A few months later, the Veteran reiterated his request for service connection for IHD in a VA Form 21-526.  That form was dated and received by VA in April 2014.  In the December 2014 VA rating decision on appeal, the RO, in part, granted service connection for IHD with CAD, assigned at 100 percent disabling effective December 26, 2012 (one year prior to the date of claim).  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Ordinarily, under the above provisions for liberalizing laws, awards based on presumptive service connection established under the Agent Orange Act of 1991 can be made effective no earlier than the date VA issued the regulation authorizing the presumption.  IHD (to include CAD) was included as a presumptive Agent Orange disease under 38 C.F.R. § 3.309(e), which was made effective by VA as of August 31, 2010.

However, with respect to earlier effective date claims for service connection for diseases presumed to be caused by herbicide or Agent Orange exposure, VA has promulgated special rules to implement orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs.  38 C.F.R. § 3.816 (2017).  See Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer v. Veterans Admin. of the Gov't of the U. S., 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

In pertinent part, a "Nehmer class member" is defined as a Vietnam Veteran who has a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i).  A "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection pursuant to the Agent Orange Act of 1991, other than chloracne, as provided in 38 C.F.R. § 3.309(e).  38 C.F.R. § 3.816(b)(2).  That section lists IHD, including CAD.  38 C.F.R. § 3.309(e).

Accordingly, the Board concludes the Veteran was a "Nehmer class member" as he served in Vietnam and was diagnosed with IHD.

First, the Nehmer regulation provides that if the class member's claim was received within one year of his or her separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.  See 38 C.F.R. § 3.816(c)(3).  The Board finds this paragraph is not applicable in this case, as there is no evidence of record or allegation from the appellant or her attorney that the Veteran filed a claim for service connection for IHD or CAD within one year of separation from active service in July 1967.

Second, the Nehmer regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a Nehmer class member has been granted compensation for a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease, here August 31, 2010.  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2).

A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.  38 C.F.R. § 3.816(c)(1).

A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease (August 31, 2010), in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  38 C.F.R. § 3.816(c)(2)(i), (ii).

The Board finds 38 C.F.R. § 3.816(c) is not applicable in this particular case, as there is no indication that VA denied compensation for any heart disorder, to include IHD or CAD, in any decision issued between September 25, 1985 and May 3, 1989.  In fact, review of the record shows that the first VA rating decision for the Veteran's initial claim for VA disability compensation benefits was for the grant of service connection for posttraumatic stress disorder (PTSD) in August 2007.

The record also shows that the Veteran did not have a claim for disability compensation for IHD or CAD pending before VA between May 3, 1989 and August 31, 2010 (the effective date of 38 C.F.R. § 3.309(e) establishing a presumption of service connection for IHD, including CAD).  The first written notice of the Veteran's intent to seek compensation for IHD was in the VA Form 21-4138 received by VA on December 26, 2013.  See 38 C.F.R § 3.1(r).  The Board finds that statement qualifies as the Veteran's informal claim for entitlement to service connection for IHD on December 26, 2013.  See 38 C.F.R. §§ 3.1(p), 3.155(a); Brannon, 12 Vet. App. at 35.

Third, VA regulations provide that if the requirements of paragraph (c)(1) or (c)(2) listed above are not met, as in this case, the effective date of the award shall be determined in accordance with liberalizing law and general effective date provisions of 38 C.F.R. §§ 3.114 and 3.400.  38 C.F.R. § 3.816(c)(4).

Where compensation is awarded pursuant to a liberalizing law or a liberalizing VA issue, the effective date of the increased shall be fixed in accordance with facts found, but shall not be earlier than the effective date of the act or administrative issue.  38 U.S.C. § 5110(g); 38 C.F.R. § 3.114(a); McCay v. Brown, 9 Vet. App. 183, 187 (1996) ("plain language of section 5110(g) prohibits a retroactive award prior to the effective date of the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).

If a claim is reviewed on VA initiative within one year from the effective date of the law, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  However, if a claim is reviewed on VA initiative more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(a)(2).  Finally, if a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).  In order to be eligible for a retroactive award, the claimant must show that all eligibility criteria for the benefits existed at the time of the effective date of the law or administrative issue and continuously thereafter.  38C.F.R. § 3.114(a).

Review of the record does not show the claim for entitlement to service connection for IHD was reviewed on VA initiative or at the request of the Veteran or his representative within one year from August 31, 2010.  As a result, the effective date may not be authorized from August 31, 2010.  See 38 C.F.R. § 3.114(a)(1).  Moreover, review of the record does not show the claim for entitlement to service connection for IHD was reviewed on VA initiative more than one year from August 31, 2010.  As a result, the effective date may not be authorized from August 31, 2009.  See 38 C.F.R. § 3.114(a)(2).

On the other hand, review of the record shows, as noted above, that the claim for entitlement to service connection for IHD was reviewed at the request of the Veteran, as noted in the VA Form 21-4138 received by VA on December 26, 2013, which is more than one year from August 31, 2010.  As a result, the effective date may be authorized from December 26, 2012 (one year prior to the date of claim).  See 38 C.F.R. § 3.114(a)(3).  The Board notes this date does not establish an effective date earlier than December 26, 2012 for the grant of service connection for IHD, as sought by the appellant on appeal.

Fourth, in cases involving presumptive service connection under 38 C.F.R. § 3.309, as in this case, the effective date will be the date entitlement arose, if claim is received within one year after separation from active duty; otherwise, the effective date will be the date of receipt of claim, or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(b)(2)(ii).

Since the December 2013 informal claim was not received within one year after separation from active duty in July 1967, the Board considers whether the date of receipt of claim, or date entitlement arose, whichever is later, is the proper effective date for the grant of service connection for IHD. 
As reiterated above, the date of receipt of claim in this case for the issue of entitlement to service connection for IHD was on December 26, 2013.  The Board acknowledges the record contains private treatment records that show the Veteran's diagnosis of CAD prior to December 2013; however, there was no demonstrated intent, in writing, by the Veteran or his attorney to seek VA disability compensation benefits for any heart disorder prior to December 26, 2013.  See 38 C.F.R. §§ 3.1(p), 3.155(a); Brannon, 12 Vet. App. at 35.

With regard to the date entitlement arose, the Board finds that review of the record shows that the initial documentation of a diagnosis of CAD was noted pursuant to private treatment in November 1991.  Subsequently, he was diagnosed with CAD by a VA examiner in August 2014.  Accordingly, the Board finds that the earliest date entitlement could have arisen was in November 1991.

As a result of the Board's findings that the date of receipt for the claim (December 2013) is later than the date entitlement arose (November 1991), an effective date earlier than the currently assigned December 26, 2012 for the grant of service connection for IHD with CAD is not warranted.  See 38 U.S.C. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2)(ii).

Lastly, pursuant to the October 2017 JMR, the parties agreed that the Board did not explain why an effective date prior to December 2012 was not warranted pursuant to 38 C.F.R. § 3.816 and VA Training Letter 10-04 (entitled Nehmer Training Guide issued in February 2011), given the Veteran's status as a Nehmer class member.

The appellant asserts that VA erred in not following VA Training Letter 10-04 and that VA should have picked up the Veteran's diagnosis of CAD and granted service connection for CAD on a presumptive basis while it was adjudicating his issue of entitlement to a higher initial rating for PTSD.  The Veteran initially requested service connection for PTSD in a September 2006 VA Form 21-526 (Application for Compensation or Pension).

The Nehmer Training Guide stipulated that if medical records are received by VA, documenting a diagnosis of a now-covered presumptive disease, then the first rating decision issued after receipt of those records is deemed to have denied service connection for that disability, and the claim denied by that decision is deemed to have included a claim for the now-covered disease.  See VA Training Letter 10-04 (Feb. 10, 2011).

During the pendency of this appeal, all VA Fast and Training Letters were rescinded and summaries were incorporated into VA's Adjudication Manual, M21-1.  This manual currently contains provisions similar to those in VA Training Letter 10-04.  See M21-1, IV.ii.2.C.4.d. (updated July 15, 2016).

In the consideration of appeals, the Board is bound by applicable statutes, regulations of VA, and precedent opinions of the General Counsel of VA.  The Board is not bound by VA manuals, circulars, or similar administrative issues.  See 38 U.S.C. § 7104(c); 38 C.F.R. § 19.5.  As a result, the Board notes that VA materials, to include VA's Adjudication Manual, M21-1, are not binding on the Board, except where the provisions have been determined by appropriate legal authority to constitute "substantive" rules.  Neither VA Training Letters nor the resulting M21-1 changes have been determined to constitute "substantive" rules.  As such, those provisions are not for application with respect to the Board's decision.

Nevertheless, in light of the appellant's contentions and the October 2017 JMR, the Board notes that review of the record shows that the November 1991 private treatment record from Penrose Hospital initially documenting a diagnosis of CAD was not of record at the time of the August 2007 VA rating decision, July 2008 Statement of the Case, or November 2009 Supplemental Statement of the Case pursuant to the claim for a higher initial rating for PTSD.  In fact, the Veteran's request for private treatment records from Penrose-St. Francis Health Services was received in March 2014 and the December 2014 VA rating decision on appeal listed the evidence of record to include private treatment records from Penrose Hospital dated in April 2014.  As such, the Board finds that the November 1991 private treatment record from Penrose Hospital was not received by VA at any time prior to the date of receipt for the claim in December 2013, thus the first rating decision issued after receipt of this record was the December 2014 VA rating decision on appeal which granted service connection for IHD with CAD.  Therefore, an effective date earlier than the currently assigned December 26, 2012 for the grant of service connection for IHD with CAD is not warranted, and the claim is denied.

SMC Based on Being Housebound

The appellant contends entitlement to an effective date earlier than December 26, 2012 for the grant of SMC based on being housebound.

A claim of entitlement to SMC based on being housebound is essentially a claim for an increased rating.  An exception to 38 C.F.R. § 3.400 provides that in cases involving increases for disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date; otherwise, the effective date will be the date of receipt of the claim.  See 38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).

In an August 2015 VA rating decision, the RO raised and granted the claim for entitlement to SMC based on being housebound effective from April 16, 2015 (the date that the Veteran's service-connected disabilities met the schedular requirements to trigger eligibility for SMC).

In the March 2017 decision, the Board, in part, assigned an initial rating for PTSD of 70 percent prior to April 16, 2015.  In an April 2017 VA rating decision, the RO effectuated the Board's assignment of 70 percent for PTSD effective from September 28, 2006.  In light of the increase in disability rating for PTSD, the RO also raised and granted the claim for an earlier effective date for the grant of SMC based on being housebound effective from December 26, 2012 (the date that the Veteran's service-connected disabilities met the schedular requirements to trigger eligibility for SMC) in the April 2017 VA rating decision.

Prior to December 26, 2012, there is no indication of record that the Veteran demonstrated intent, in writing, to seek entitlement to SMC based on being housebound.  See 38 C.F.R. §§ 3.1(p), 3.155(a); Brannon, 12 Vet. App. at 35.  Thus, under 38 C.F.R. § 3.400(o)(2), it is necessary to determine whether, sometime between December 26, 2011 and December 25, 2012, the Veteran met the criteria for SMC based on being housebound.

SMC is payable at the housebound rate where the veteran has a single service-connected disorder rated as totally disabling and one or more distinct service-connected disabilities, which are independently ratable at 60 percent or more and involve different anatomical segments or bodily systems.  38 U.S.C. § 1114(s)(1); 38 C.F.R. § 3.350(i). 

After review of the evidentiary record, the Board finds that no service-connected disability was rated at 100 percent disabling at any time within one year prior to December 26, 2012.  In fact, the Veteran was only service connected for PTSD assigned at 70 percent disabling effective from September 28, 2006.  As a result, an effective date earlier than the currently assigned December 26, 2012 for the grant of SMC based on being housebound is not warranted, and the claim is denied.



ORDER

An effective date earlier than December 26, 2012 for the grant of service connection for IHD with CAD is denied.

An effective date earlier than December 26, 2012 for the grant of SMC based on being housebound is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


